                  Case 18-12491-CSS                 Doc 2197          Filed 11/16/20           Page 1 of 3


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------------x
In re:                                                               :          Chapter 11
                                                                     :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                                       Case No. 18-12491 (CSS)
                                                                     :
                    Debtors.                                         :          (Jointly Administered)
_________________________________________                            :
                                                                     :
PROMISE HEALTHCARE, INC., BOSSIER                                    :
LAND ACQUISITION CORP., PROMISE                                      :
HEALTHCARE OF LOUISIANA, INC., AND                                   :          Adv. Proc. No. 19-50776 (CSS)
PROMISE PROPERTIES OF SHREVEPORT, LLC:
                                                                     :
                    Plaintiffs,                                      :
                                                                     :
          v.                                                         :
                                                                     :
KPC PROMISE HEALTHCARE, LLC and                                      :
STRATEGIC GLOBAL MANAGEMENT, INC., :
                                                                     :
                    Defendants.                                      :
--------------------------------------------------------------------x
                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
              TELEPHONIC HEARING ON NOVEMBER 18, 2020 AT 1:00 P.M. (ET)2


        **AS NO MATTERS ARE GOING FORWARD THIS HEARING HAS BEEN
              CANCELLED WITH THE PERMISSION OF THE COURT**



1 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC
(1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP
Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare,
Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade,
Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida
at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of
Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of
Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328),
Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation
Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900, San Francisco,
CA 94111.
2 Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878) or facsimile (866-
533-2946)



EAST\177178691.7
              Case 18-12491-CSS      Doc 2197      Filed 11/16/20    Page 2 of 3



CONTINUED MATTERS:

1.     Debtors’ Motion Pursuant to Section 365 for Entry of an Order Assuming Certain Executory
       Contracts and Granting Related Relief [D.I. 2097; Filed 9/30/20].

       Response Deadline: October 14, 2020 at 4:00 p.m. (ET).

       Related Documents: None.

       Responses Received:

       A.      Oracle's Limited Objection and Reservation of Rights to Motion to Assume Certain
               Executory Contracts [D.I. 2190; Filed 11/11/20].

       Status: The parties have agreed to adjourn this matter to the next omnibus hearing on
       December 17, 2020.

ADVERSARY CASE

Promise Healthcare, Inc. et al. vs. KPC Promise Healthcare, LLC et al. [Adversary Proceeding No.
19-50776-CSS].

2.     Defendants’ Motion to Compel Production of Documents from Non-Parties Mark Tress,
       Hancock Whitney Bank and Lexmark Holdings LLC [D.I. 49; Filed 8/19/20].

       Response Deadline: September 2, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Notice of Hearing Regarding Defendants' Motion to Compel Production of
               Documents from Non-Parties Mark Tress, Hancock Whitney Bank and Lexmark
               Holdings LLC [D.I. 50; Filed 8/19/20].

       B.      Amended Notice of Hearing Regarding Defendants Motion to Compel Production of
               Documents from Non-Parties Mark Tress, Hancock Whitney Bank and Lexmark
               Holdings LLC [D.I. 55; Filed 8/31/20].

       C.      Second Amended Notice of Hearing Regarding Defendants Motion to Compel
               Production of Documents from Non-Parties Mark Tress, Hancock Whitney Bank and
               Lexmark Holdings LLC [D.I. 61; Filed 10/20/20].

       D.      Notice of Withdrawal of Defendants’ Motion to Compel Production of Documents
               from Non-Parties Mark Tress, Hancock Whitney Bank and Lexmark Holdings LLC
               [D.I. 69; Filed 11/20/20].

       Responses Received: None.



                                               2
EAST\177178691.7
              Case 18-12491-CSS       Doc 2197       Filed 11/16/20   Page 3 of 3


       Status: This matter has been resolved and the Defendants have filed a notice of withdrawal
       without prejudice to the motion.

3.     Motion to Substitute Robert Michaelson of Advisory Trust Group, LLC, in His Capacity as
       the Liquidating Trustee of the Estate of Promise Healthcare Group, LLC, et al., Debtors and
       Debtors In Possession, as Plaintiff [D.I. 63; Filed 10/23/20].

       Response Deadline: N/A.

       Related Documents: None.

       Responses Received: None.

       Status: As no responses have been received, the Plaintiffs intend to file a certificate of no
       objection for this matter.

Dated: November 16, 2020                    DLA PIPER LLP (US)
       Wilmington, Delaware
                                             /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Matthew S. Sarna (#6578)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: stuart.brown@us.dlapiper.com
                                                    matthew.sarna@us.dlapiper.com

                                            -and-

                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (admitted pro hac vice)
                                            Katie G. Stenberg (admitted pro hac vice)
                                            Blake D. Roth (admitted pro hac vice)
                                            Tyler N. Layne (admitted pro hac vice)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                            Attorneys for the Debtors and Debtors in Possession




                                                 3
EAST\177178691.7
